Citation Nr: 0424403	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  03-00 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for residuals of pleurisy.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as secondary to service-
connected pleurisy.  

3.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from October 1945 to August 
1946.  

This case came before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Washington, D.C., 
that denied the above claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Remand is required in this case to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  The veteran 
reported during a hearing before the undersigned Veterans Law 
Judge in May 2004 that he has experienced increased symptoms 
related to his service-connected pleurisy since his January 
2001 VA examination.  As there has been an increase in 
symptomatology alleged, and as it has been over three and a 
half years since the most recent rating examination, an 
additional examination is warranted.  

Moreover, as to his claim of entitlement to service 
connection for COPD, including as secondary to service-
connected pleurisy, the veteran has submitted a relevant 
medical opinion evidence based on diagnostic testing.  The 
evidence appears to differ somewhat from the opinion in the 
January 2001 VA examination.  Accordingly, an examination and 
opinion clarifying the conflicting medical evidence would be 
helpful.  A VA examination is also warranted concerning the 
claim for service connection for pes planus, as set forth 
below.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).

The veteran also reported at his May 2004 hearing that he had 
been receiving care from a podiatrist, essentially since he 
left service, for his flat feet.  However, there are no 
records of this treatment in the claims folder.  These 
records should be identified by the veteran and requested by 
the RO.  The veteran also reported that he is being treated 
by Drs. Steve Rex and Vaughn Timko, both in Fairfax County, 
VA.  Records also reportedly exist of current treatment from 
Inova Emergency Room in Springfield, VA.  Additionally, the 
veteran also related that he had treatment over the years for 
these problems at his family doctors.  He believes that two 
of the doctors who are still practicing include Drs. 
Lieberman and Knight, in Northern Virginia.  The RO should 
make arrangements to obtain any available records from these 
providers.  

Accordingly, this case is REMANDED for the following actions:

1.  Ask the veteran to identify all medical 
care providers, including any podiatrists, 
that have treated him for pes planus since 
his separation from service, and make 
arrangements to obtain these records.  

2.  Make arrangements to obtain the veteran's 
treatment records for any pulmonary 
disabilities from Inova Mount Vernon Hospital 
and Drs. Rex, Timko, Lieberman, and Knight.  

3.  Once the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims file, schedule the 
veteran for a VA respiratory examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by the 
doctor prior to the requested examination.  
The doctor should indicate in the report that 
the claims file was reviewed.  All necessary 
tests, including pulmonary function tests, 
should be conducted.

The doctor should state whether it is at 
least as likely as not that COPD, emphysema, 
and/or bronchiectasis, etc. had its onset 
during active service or is related to any 
in-service disease or injury, or was caused 
or aggravated by the veteran's service-
connected pleurisy.  

The doctor should identify all residuals 
attributable to the veteran's service-
connected pleurisy and any associated 
pulmonary disorders (as opposed to any 
nonservice-connected pulmonary disorders).  
The doctor should further report the percent 
predicted of FEV-1, FEV-1/FVC, and DLCO.  

The doctor must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

4.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
must be made available to the doctor, and 
the doctor should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.

The doctor should provide an opinion as 
to whether the veteran's pes planus noted 
upon entrance examination in July 1945 
was aggravated during service.  
(Temporary or intermittent flare-ups of a 
pre-service condition, without evidence 
of worsening of the underlying condition, 
are not sufficient to be considered 
aggravation in service).  If pes planus 
did worsen during service, was any such 
worsening due to the natural progression 
of the condition?  A detailed rationale 
for any opinion expressed should be 
provided.

5.  Readjudicate the veteran's claims with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand.  If the decision with respect 
to the claims remains adverse to the veteran, 
he and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


